DETAILED ACTION
Claims 1-9 and 11-20 are pending examination in this Office action.
Claims 1 and 15-17 are independent.
Claims 19 and 20 are new.
This action is non-final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-8, 11-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 16 recite the limitations of generating forming information that is used to for a solid shape object made of two materials having different tensile strengths and outputting the information.  Under its broadest reasonable interpretation, a human could perform these tasks (generating information and outputting the information) mentally or with the aid of pen and paper.  Therefore, the claims recite limitations that fall under the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  The claim does recite some additional elements including a “forming information generator” a “solid shape forming unit” and an “output unit”.  All of these units are described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does recite some additional elements including a “forming information generator” a “solid shape forming unit” and an “output unit”.  All of these units are described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 2106.05(f). Consequently, the limitations are not sufficient to amount to significantly more than the abstract idea.  Furthermore, the claim recites that the forming information is used to form a solid shape object used to cultivate a plant.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(h).
Consequently, the claim is not patent eligible.
The independent claim 17 recites the limitations of generating forming information that is used to for a solid shape object made of two materials having different tensile strengths.  Under its broadest reasonable interpretation, a human could perform these tasks (generating information) mentally or with the aid of pen and paper.  Therefore, the claims recite limitations that fall under the mental processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  The claim recites that the forming information is used to form a solid shape object used to cultivate a plant and that a plant is sown in an area of the object to be formed.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to integrate the abstract idea into a practical application.  MPEP 2106.05(h).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites that the forming information is used to form a solid shape object used to cultivate a plant and that a plant is sown in an area of the object to be formed.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(h).
Consequently, the claim is not patent eligible.
Claims 2-6 recite wherein the area where the plant may be grown includes a three-dimensional meshed structure (claim 2), that is more coarse on the inside than on a surface where the plant is sown (claim 3) and describes how the mesh is to be formed (claim 4).  Claim 5 and 6 further recite that the three-dimensional meshed structure includes a water receiving structure that contains a water-impermeable surface.  
These limitations amount to additional limitations that merely describe the information that is to be generated.  Despite narrowing the subject matter of the information being generated, one of ordinary skill in the art may mentally, or with the aid of pen and paper, generate information for the production of a three-dimensional meshed structures.  Consequently, the elements of claims 2-5 recite an abstract idea falling within the mental grouping of abstract ideas.  Claims 2-5 do not include additional elements that may integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.
Consequently, the claims are not patent eligible.
Claim 7 recites wherein the solid shape object is an alternative to soil.  Under its broadest reasonable interpretation, generating information wherein the solid shape object is an alternative to soil may be performed mentally and thus falls under the mental processes grouping of abstract ideas. Claim 7 includes no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Consequently, the claim is not patent eligible.
Claim 8 further recites the output unit divides the forming information unto layers extending horizontally and outputs the divided information.  Merely, manipulating the output information (dividing the information into layers) may be performed by a person skill in the art.  Consequently, the limitations of claim 8 fall under the mental processes grouping of abstract ideas. 
Claim 8 includes no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Consequently, the claim is not patent eligible.
Claims 11-14 further recite aspects of the first and second materials.  For example, the claims recite that the first and second materials have a different Young’s modulus, are porous, are a mixture of a water-soluble and water-insoluble materials, or the materials are thermoplastic resins or light curing resins.  One of ordinary skill could generate information to describe the first and second materials with these different characteristics.  Consequently, the limitations fall under the mental processes grouping of abstract ideas.  The claims contain no additional limitations that serve to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea. 
Consequently, the claims are not patent eligible.
Claim 18 further recites the 3D meshed structure includes an upper and lower part wherein the size of the meshes in the lower part is larger than a size of meshes in the upper part.
These limitations amount to additional limitations that merely describe the information that is to be generated.  Despite narrowing the subject matter of the information being generated, one of ordinary skill in the art may mentally, or with the aid of pen and paper, generate information for the production of a three-dimensional meshed structures.  Consequently, the elements of claim 18 recites an abstract idea falling within the mental grouping of abstract ideas.  Claim 18 does not include additional elements that may integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.
Consequently, the claims are not patent eligible.

Examiner notes that claim 15 differs from independent claims 1, 16 and 17 in that claim 15 recites a specific machine that includes a solid shape forming unit that forms the solid shape object based on the forming information.  Consequently, claim 15 is directed to a specific machine comprising of different elements and is not directed to an abstract idea.  Claims 1 and 16 specifically output information to a solid shape forming unit, but do not explicitly claim that that object is formed based on the forming information.
Claim 9 includes substantially the same limitation(s) that are deemed to make claim 15 eligible and is eligible for the same reasons.
Examiner notes that claims 19 and 20 including limitations to “forming, by the circuitry, the solid shape object based on the forming information”.  This limitation cannot be performed mentally and amounts to significantly more than the abstract idea itself.  Consequently, claims 19 and 29 are eligible.  

Allowable Subject Matter
Independent claims 1, 16 and 17 allowed are rejected under 35 U.S.C. 101 as disclosed above but would be allowable if they are amended to overcome the rejection under 35 U.S.C. 101.  Independent claim 15 is allowed.  In each of independent claims 1 and 15-17, the claims are allowable over the prior art because does not include the newly amended claim limitations when taken in combination with the remaining limitations of the independent claims.
Claims 9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C 103 are moot because the rejection has been overcome.
Applicant's arguments regarding the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that independent claims 1, 16 and 17 are eligible because of the claim element directed to “outputting, to a solid shape forming unit/circuitry configured to form the solid shape object based on the forming information, the forming information for each layer of a plurality of layers of the solid shape object”.  The Examiner respectfully disagrees.  This additional element merely amounts to transmitting data which is not significantly more than the abstract idea itself because it is extra-solution activity under MPEP 2106.05(g).  Furthermore, the act of transmitting (outputting) data is well-understood, routine or conventional activity (See MPEP 2106.04(d)(ii) Example 1.  Receiving or transmitting data is recognized as an example of a computer function that is a well-understood, routine, and conventional function when claimed in a generic manner).  The fact that the data may be later used to form a solid shape object is not persuasive. 
Consequently, the rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7 February 2022